DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of application No. 17/071,638, filed on October 15, 2020, now Pat. No. 11,402,708.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 of U.S. Patent No. 11,402,708. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the patent participate all of limitations of claims of the application.
Claims 2-6, 9-11, 15 and 16 are also rejected since they are dependent on claim 1.
Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 contains the wording “and/or” in line 3, which is an indefinite language.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  claim 14 contains the wording “and/or” in line 5, which is an indefinite language.  Appropriate correction is required.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (APA, Fig. 1) in view of Mackey et al. (Mackey, US2019/0113670).
Re Claim 1: As shown in Fig. 1, APA discloses an image capturing apparatus, comprising:
a light source module 12 configured to emit an incident light, wherein the light source module has a first (top) surface and a second (bottom) surface opposite to each other along a thickness direction;
an LCD module 11 having a first (top) surface and a second (bottom) surface opposite to each other along the thickness direction, wherein the second surface of the LCD module 11 faces the first surface of the light source module 12, an air gap is formed between the LCD module 11 and the light source module 12;
a light-transmitting cover plate 10 having a first (top) surface and a second (bottom) surface opposite to each other along the thickness direction, wherein the first surface of the light-transmitting cover plate 10 is configured to contact with an object to be captured, and the second surface of the light-transmitting cover plate 10 faces the first surface of the LCD module 11; and

a sensor module 15 configured to collect the incident light reflected by the light-transmitting cover plate 10.
APA does not disclose a scattering layer for scattering the incident light.
As shown in Fig. 2, Mackey discloses an optical sensor comprising a sensor substrate 201, a light-transmitting cover plate 208, and a light scattering layer 204 for scattering the incident light [0041-0044].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a scattering layer for scattering the incident light in order to image an input object and detect the presence of the input object [0007, 0009]. 
Re Claim 9: The image capturing apparatus according to claim 1:
As shown in Fig. 2 of Mackey, the sensor module 212 (detector pixels) is integrated into the sensor substrate. Accordingly, it is obvious that the sensor module can be integrated into the LCD module of APA.
Re Claim 10: The image capturing apparatus according to claim 9, wherein, as shown in Fig. 1 of APA, the LCD module further comprises an upper polarizer 110, a color filter 111, an upper light transmitting plate 112, a liquid crystal layer 113, a lower light transmitting plate 114 and a lower polarizer 115 disposed sequentially along a first direction, where the first direction is from the first surface to the second surface of the LCD module.
With the modification, as shown in Fig. 2 of Mackey, it is obvious that the sensor module is integrated onto the upper light transmitting plate.
Re Claim 11: The image capturing apparatus according to claim 1:
With the modification, as shown in Fig. 2 of Mackey, it is obvious that the sensor module is disposed between the light-transmitting cover plate and the LCD module.
Re Claim 15: The image capturing apparatus according to claim 1, as shown in Fig. 1 of APA, further comprising an optical adhesive layer OCA filled between the light-transmitting cover plate 10 and the LCD module 11.
Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (APA, Fig. 1) in view of Mackey et al. (Mackey, US2019/0113670) as applied to claim 1 above, and further in view of Qing et al. (Qing, US 2020/0234024).
Re Claim 12: The image capturing apparatus according to claim 1:
APA in view of Mackey does not disclose that, in a plane perpendicular to the thickness direction, the sensor module is disposed outside an area surrounded by an edge of the LCD module, and the image capturing apparatus further comprises a deflection component disposed in the air gap for deflecting the incident light reflected by the light-transmitting cover plate to the sensor module.
As shown in Fig. 1, Qing discloses an image capturing apparatus comprising a sensor module 23 disposed outside an area surrounded by an edge of the LCD module 11 and a deflection component 22 disposed in the air gap for deflecting the incident light reflected by the light-transmitting cover plate 13 to the sensor module 23 in order to realize under-screen fingerprint recognition [0006-0007].
Accordingly, it is obviously applicable to the image capturing apparatus of APA to provide an under-screen fingerprint recognition system by disposing a deflection component in the air gap for deflecting the incident light reflected by the light-transmitting cover plate to the sensor module.
Thus, as taught by Qing, it would have been obvious to one having skill in the art at the time the invention was made to dispose, in a plane perpendicular to the thickness direction, a sensor outside an area surrounded by an edge of the LCD module and a deflection component in the air gap for deflecting the incident light reflected by the light-transmitting cover plate to the sensor module in order to realize under-screen fingerprint recognition.
Re Claim 13: The image capturing apparatus according to claim 12, wherein, as shown in Fig. 1 of Qing, the deflection component 22 and the sensor module 23 are located in a same plane perpendicular to the thickness direction.
Re Claim 14: The image capturing apparatus according to claim 1:
As shown in Fig. 1 of Qing, a display module 1 comprising a display light source 12 (backlight module) and a sensor module 2 comprising a detection light source 21.
Accordingly, it is obvious that the light source module comprises:
a display light source 12 for providing illumination when the sensor module 2 is in a non-working state, and a detection light source 21 for providing illumination when the sensor module 2 is in a working state; or
display of the LCD module 11 and sensing of the sensor module 2 are executed in a time-sharing manner.
Re Claim 16: The image capturing apparatus according to claim 1:
As shown in Fig. 1 of Qing, when the sensor module is in a working state, the incident light passes the LCD module 11 to reach to the sensor 23.
Accordingly, it is obvious that, when the sensor module is in a working state, a liquid crystal layer of the LCD module is applied with a second voltage, and a light path of the liquid crystal layer is controlled to be on to allow light to pass so as to reach to the sensor module for fingerprint recognition.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (APA, Fig. 1) in view of Jiang (US 11,126,034).
Re Claim 1: As shown in Fig. 1, APA discloses an image capturing apparatus, comprising:
a light source module 12 configured to emit an incident light, wherein the light source module has a first (top) surface and a second (bottom) surface opposite to each other along a thickness direction;
an LCD module 11 having a first (top) surface and a second (bottom) surface opposite to each other along the thickness direction, wherein the second surface of the LCD module 11 faces the first surface of the light source module 12, an air gap is formed between the LCD module 11 and the light source module 12;
a light-transmitting cover plate 10 having a first (top) surface and a second (bottom) surface opposite to each other along the thickness direction, wherein the first surface of the light-transmitting cover plate 10 is configured to contact with an object to be captured, and the second surface of the light-transmitting cover plate 10 faces the first surface of the LCD module 11; and
a sensor module 15 configured to collect the incident light reflected by the light-transmitting cover plate 10.
APA does not disclose a scattering layer for scattering the incident light.
As shown in Fig. 8, Jiang discloses an optical fingerprint recognition system comprising a light scattering layer 1013 (diffusing portion) for scattering the incident light in order to perform accurate fingerprint recognition (col. 13, lines 3-13 and 56-60).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a scattering layer for scattering the incident light in order to perform accurate fingerprint recognition.
Re Claim 2: The image capturing apparatus according to claim 1, wherein, as shown in Fig. 8, it is obvious that at least a partial of the incident light emitted from the light source module 1012 transmits through the air gap, enters the LCD module 102, and is scattered by the scattering layer 1013.
As shown in fig. 6, the incident light scattered upward from the scattering layer 1013 with a predetermined incident angle when reaching an upper surface of the light-transmitting cover plate is totally reflected, the incident light that is totally reflected by the light-transmitting cover plate 103 is captured by the sensor module 301, to realize an image capturing of the object to be captured, and the predetermined incident angle “theta” is equal to or larger than a critical angle at which a total reflection occurs at the upper surface of the light-transmitting cover plate 103 (col. 11, lines 8-54).
Re Claim 3: The image capturing apparatus according to claim 1, wherein, as shown in Fig. 8 of Jiang, the LCD module 102 comprises multiple layers, and the scattering layer 1013 is disposed at a layer closer to the second surface of the LCD module 102 than to the first surface of the LCD module 102.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
December 16, 2022